Citation Nr: 0511856	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04-23 929	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for a somatoform disorder, 
conversion type (claimed as panic attack disorder, stress 
related deterioration, shortness of breath with chest 
tightness, light-headedness, and dizziness), with anxiety, 
memory loss and fatigue, currently rated 30 percent 
disabling. 


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




FINDINGS OF FACT

1.	The veteran in this case had over 21 years active duty 
service ending with his retirement in October 1996.

2.	In March 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The appeal is dismissed.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


